Citation Nr: 1636293	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for a right foot disability, to include avulsion fracture, lateral base of the cuboid.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative changes.

4.  Entitlement to a compensable initial evaluation for bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1991, from December 2002 to October 2003, from February 2005 to January 2012 and from May 2015 to March 2016. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2016, the Veteran and his spouse testified at Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The Board notes that although the Veteran did not perfect an appeal with respect to entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative changes, as such was not included in his November 2013, VA Form 9, substantive appeal, the claim was continued in a June 2015 supplemental statement of the case and the claim was subsequently certified to the Board.  Accordingly, the Board will accept jurisdiction of the claim.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The issues of entitlement to service connection for a right foot disability, to include avulsion fracture, lateral base of the cuboid, entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative changes and entitlement to a compensable initial evaluation for bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's positional sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for positional sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for sleep apnea.  Therefore, no discussion of VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard with regard to positional sleep apnea.  An August 2012 VA mental conditions examination report documented the existence of chronic sleep impairment and noted the Veteran had trouble sleeping because of his legs.  The Board notes that service connection for superficial peroneal neuropathy of the left lower extremity with restless leg syndrome was granted in an October 2014 rating decision.  A February 2013 private polysomnography report noted, in part, the presence of mild positional obstructive sleep and endorsed an impression of mild positional sleep apnea.  Thus, the Board finds that a current disability of positional sleep apnea has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of positional sleep apnea is related to service.

With respect to an in-service injury or disease, the Veteran's available service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea.  Nevertheless, the Veteran contends that he began experiencing sleep apnea while in service.  Indeed, the Veteran, in May 2016 testimony, reported that his sleep issues, such as being tired in the morning and waking up during the night, onset during service in 2009 and 2010.  In support of the claim, the Veteran's spouse also testified that from 2009 and on, she observed that the Veteran snored and she further noticed that he stopped breathing for about two seconds and then would gasp for air.  Such is consistent with an earlier November 2013 statement from the Veteran's spouse in which she reported during the Veteran's active service his snoring was extremely loud and he would also sound as though he were choking and would stop breathing.  The Board acknowledges that the Veteran, during the September 2012 sleep apnea examination, reported his sleep disturbances onset during 2005; however, the Veteran further stated at that time he was having pain in his legs and felt restless, thus the Board finds these statements are not inconsistent each references different origins and manifestations of a sleep disturbance.

With respect to whether the Veteran's current positional sleep apnea is related to service, neither a September 2012 VA sleep apnea examination report or a September 2012 general examination report endorsed a diagnosis of sleep apnea and thus neither provided a nexus opinion.  However, as noted above, a February 2013 private medical record did provide a diagnosis of sleep apnea.  Thus, these examination reports lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (2008).  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran and his spouse are competent to report that the Veteran experienced sleep disturbances during service, as they are based on their experience and personal knowledge that come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the testimony of the Veteran or his spouse is less than credible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show sleep disturbance symptoms onset during service and continued since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  In consideration of the evidence of record, the Board finds that the Veteran has positional sleep apnea that is likely attributable to his active military service.  Although he was not diagnosed with sleep apnea during service, the Veteran and his spouse have submitted seemingly credible testimony that he had experienced symptoms during military service similar to those he has now as a result of positional sleep apnea.  Additionally, as discussed above, the September 2012 VA examination reports did not endorse a diagnosis, which was subsequently provided in a private medical record.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for positional sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for positional sleep apnea is granted.


REMAND

The Board finds that further development is required with respect to entitlement to service connection for a right foot disability, to include avulsion fracture, lateral base of the cuboid, entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative changes and entitlement to a compensable initial evaluation for bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars.

Initially, as noted above, during the pendency of these claims, the Veteran completed an additional period of active service from May 2015 to March 2016.  The record does not reflect that service treatment records for this period of service have been obtained.  Such could be relevant to determine the existence of a right foot disability, as a diagnosis related to such was not endorsed by a September 2012 VA examiner; however, the Veteran reported, in May 2016 testimony, that his right foot is aggravated when he wears something binding, like snow shoes, skis, roller skates, rollerblades, or anything that grabs his foot.  Such service treatment records could also be relevant to determine the severity of his service-connected disabilities on appeal.  Additionally, the November 2012 rating decision noted that complete service treatment records were not obtained.  However, the record does not reflect a memorandum of unavailability was prepared in relation to such.  Thus, on remand complete service treatment records should be obtained, including from Veteran's most recently identified period of active service, specifically from May 2015 to March 2016.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

With respect to the claim for entitlement to an evaluation in excess of 20 percent for degenerative disk disease with lumbar spondylosis and dextroscoliosis, the Board finds the most recent July 2014 back conditions examination report to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the July 2014 back conditions examination report documented range of motion testing and strength testing, including with active movement with gravity eliminated, active movement against gravity and active movement against some resistance.  However, an examination must include test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, which were not all conducted during this examination.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The July 2014 knee and lower leg examination report, afforded to the Veteran for his compartment syndrome, also did not document range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Id.  Moreover, the July 2014 back conditions stated the Veteran reported that flare-ups did not impact the function of the thoracolumbar spine.  Similarly, the July 2014 knee and lower leg examination report noted, with respect to the Veteran's compartment syndrome, that flare-ups consisted of symptoms only and did not result in functional impairment.  However, in May 2016 testimony, the Veteran reported intermediate flare-ups with pain for each disability.  Thus, for the foregoing reasons, the Board finds that new VA examinations to determine the current severity of the Veteran's lumbar spine degenerative changes and bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars are warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Finally, in light of the remand, updated VA treatment records should be obtained. The record within Virtual VA reflects the Veteran most recently received VA treatment from the Minneapolis VA Health Care System, in April 2013.  Thus, on remand, updated VA treatment records from the Minneapolis VA Health Care System, since April 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Request and attempt to obtain the Veteran's service treatment records from his most recent period of active service from May 2015 to March 2016.  In addition, make another request to obtain any missing service treatment records for prior periods of active service.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records from the Minneapolis VA Health Care System, since April 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination(s) to determine the current severity of his service-connected lumbar spine degenerative changes and bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars.  The claims folder must be provided to the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the lumbar spine degenerative changes and bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars should be tested, and the examiner(s) should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine degenerative changes and bilateral exercise-induced compartment syndrome status post five compartment fasciotomies with residual scars, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


